DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 8147943) in view of Riccitiello (US 4713275), MacConochie (US 4456208), and Corimer (US 4919366).

Regarding claim 1, Byrd teaches an aerospace system, comprising: 
a launch vehicle (column 1, lines 12-13) having a first end and a second end opposite the first end (reentry vehicles, as discussed, could proclaim first and second ends to the vehicle); 
a heat shield (Fig. 7) positioned toward the second end (described on outer skin, therefore, the location of the heat shield is the second end) and comprising a plurality of thermal protection apparatuses (column 2, lines 18-19), wherein individual thermal protection apparatuses comprise: 
a rigid ceramic tile (#200) having opposing top and bottom surfaces and a plurality of holes (#201) that extend between the opposing top and bottom surfaces (Fig. 4); 
an outer portion (#101) positioned adjacent to and fully covering the top surface (Fig. 7); and 
a plurality of pins (#102) positioned within corresponding individual holes (Fig. 7), wherein individual pins are coupled to the outer portion (Fig. 2).
Byrd does not appear to teach the outer portion as metal. Riccitiello teaches an outer metal portion (column 2, lines 46-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Byrd with an outer surface of metal as discussed in Riccitiello. Doing so would provide a material less brittle than a ceramic and able to withstand thermal and stress conditions of reentry (Riccitiello, column 2, lines 55-59).
Byrd may not specifically disclose a separate edging component.  
MacConochie teaches edging positioned around a perimeter of the ceramic tile (#16, Fig. 3) and coupled to the outer metal portion (attached to #12, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Byrd with the edging of MacConochie. Doing so would provide a structure to assume aerodynamic loads during flight and reduce forces on the tile (MacConochie: column 3, lines 24-26).
It is not explicitly taught that the metal edging of MacConochie is corrugated. Corimer teaches using corrugated metal in a heat shield device (column 6, lines 20-23). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the edging to be corrugated metal to enhance buckling strength of the material (Corimer: column 6, lines 20-23).

Regarding claim 2, Byrd, as modified, teaches the aerospace system of claim 1, wherein the individual thermal protection apparatuses comprise an inner metal portion (#300) positioned adjacent to and fully covering the bottom surface (Fig. 7).

Regarding claim 3, Byrd, as modified, teaches the aerospace system of claim 1. Byrd does not appear to teach the pins welded to the outer metal portion, however Byrd does teach the pins (#102) as integral parts of the outer shield and, modified by Riccitiello, the outer metal shield would be made of metal and therefore, could have components welded together to form the integral structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pins of Byrd to be welded to the outer metal portion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

Regarding claim 4, Byrd, as modified, teaches the aerospace system of claim 1. MacConochie teaches wherein the individual thermal protection apparatuses further comprise: 
wherein the edging extends between the top and bottom surfaces (#16, top and bottom of #28, Fig. 2). 

Regarding claim 5, Byrd, as modified, teaches the aerospace system of claim 4. Byrd does not appear to disclose a notch in the ceramic tile. 
MacConochie teaches the ceramic tile includes a notch formed in the top surface (seen in interaction with #28 in Fig. 2) that extends around the perimeter of the ceramic tile (as #16 extends around in Fig. 3, notch would also extend around), and 
the edging includes a top bent portion (#19) positioned in the notch such that the top bent portion is coplanar with the top surface and is positioned between the ceramic tile and the outer metal portion (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Byrd with the bent portion and notch of MacConochie. Doing so would allow the outermost layers to be flat against the tile portion to minimize stresses in the tile material and add to the strength of the edging section (MacConochie: column 7, lines 27-28).

Regarding claim 7, Byrd, as modified, teaches the aerospace system of claim 1, wherein the individual thermal protection apparatuses are coupled to the launch vehicle (#300) with the individual pins (#102; Fig. 7; column 4, lines 8-20).

Regarding claim 21, Byrd, as modified, teaches he aerospace system of claim 1 wherein the outer metal portion (#101) of the individual thermal protection apparatuses is positioned to directly face an environment around the launch vehicle (“outer shield” #101 positioned out from the vehicle skin #300, with no intermediate components between #101 and the outer environment).

Regarding claim 22, Byrd, as modified, teaches the aerospace system of claim 2. MacConochie further teaches wherein the edging is coupled to the outer metal portion (#16 connected to #12, Fig. 5) and the inner metal portion (connected via #22).

Regarding claim 23, Byrd, as modified, teaches the aerospace system of claim 22, MacConochie further teaches wherein the edging is configured to remain coupled to the outer metal portion and the inner metal portion as the outer metal portion expands (#16 remains coupled to #30 via #22 and remains coupled to #12 via attachment seen in Fig. 5; column 3, lines 58-62). 

Regarding claim 24, Byrd, as modified, teaches the aerospace system of claim 1, MacConochie further teaches wherein the edging includes a top bent portion that is coplanar with the top surface and is positioned between the ceramic tile and the outer metal portion (Fig. 2, #19 between #28 and #12).

Regarding claim 26, Byrd, as modified, teaches the aerospace system of claim 1, MacConochie further teaches wherein the edging includes a top bent portion (#19) and a bottom bent portion (#18), the top bent portion is positioned between the top surface (top surface of #28) and the outer metal portion (#12, Fig. 2), the ceramic tile includes a notch formed in the top surface and that extends around the perimeter of the ceramic tile (notch seen in Fig. 2 to allow 19 to be coplanar with #28), and the top bent portion is positioned within the notch such that the top bent portion is coplanar with the top surface (Fig. 2).  

Regarding claim 27, Byrd, as modified, teaches the aerospace system of claim 1 wherein the holes are larger than the corresponding ones of the pins such that the pins can bend and flex within the corresponding ones of the holes (see room around pins #102 in Fig. 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 8147943) in view of Riccitiello (US 4713275), MacConochie (US 4456208), and Corimer (US 4919366) as applied to claim 1 above, and further in view of Moe (US 6293496).

Regarding claim 6, Byrd teaches the aerospace system of claim 1. Byrd appears to be silent to the arrangement of adjacent thermal protection apparatuses. 
Moe teaches the plurality of thermal protection apparatuses comprises first and second thermal protection apparatuses positioned directly adjacent to each other (Fig. 2), 
the first and second thermal protection apparatuses are separated from each other by a gap (gaps between tiles seen in Fig. 2, column 1, lines 61-64). 
the outer metal portion (#16) of the first thermal protection apparatus (#24) includes a lip portion (#26) that extends over the gap and is welded to the outer metal portion of the second thermal protection apparatus (column 6, lines 15-19). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cormier with the welded outer metal portion over the gap of Moe. Doing so would provide a smooth aeroshell for the vehicle (Moe: column 6, lines 15-20) and gaps for low thermal stresses (column 1, lines 61-64).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 8147943) in view of Riccitiello (US 4713275), MacConochie (US 4456208), and Corimer (US 4919366) as applied to claim 1 above, and further in view of Mayfield (US 3318064).

Regarding claim 25, Byrd, as modified, teaches the aerospace system of claim 1. 
Byrd does not appear to teach an inner metal portion between the launch vehicle and the bottom surface. Mayfield teaches an inner metal portion (#44; high temperature resistance material, for example see high temperature example, column 3, lines 35-50) positioned between the bottom surface (bottom of #30/#36, Fig. 2) and the launch vehicle (#10) and fully covering the bottom surface (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Byrd to include an inner metal portion between the launch vehicle and the ceramic tile as in Mayfield. Doing so would provide positive containment for the insulation even when subjected to vibratory loading (column 3, lines 40-44).

Claims 28, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 8147943) in view of Riccitiello (US 4713275) and Mayfield (US 3318064).

Regarding claim 28, Byrd teaches an aerospace system, comprising: 
a launch vehicle (column 1, lines 12-13) having a first end and a second end opposite the first end (reentry vehicles, as discussed, could proclaim first and second ends to the vehicle); and 
a heat shield (Fig. 7) positioned toward the second end (described on outer skin, therefore, the location of the heat shield is the second end) and comprising a plurality of thermal protection apparatuses (column 2, lines 18-19), wherein individual thermal protection apparatuses comprise: 
a rigid ceramic tile (#200) having opposing top and bottom surfaces and a plurality of holes (#201) that extend between the opposing top and bottom surfaces (Fig. 4); 
an outer portion (#101) positioned adjacent to and fully covering the top surface (Fig. 7); 
a plurality of pins (#102) positioned within corresponding individual holes (Fig. 7), wherein individual pins are coupled to the outer portion (Fig. 2).
Byrd does not appear to teach the outer portion as metal. Riccitiello teaches an outer metal portion (column 2, lines 46-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Byrd with an outer surface of metal as discussed in Riccitiello. Doing so would provide a material less brittle than a ceramic and able to withstand thermal and stress conditions of reentry (Riccitiello, column 2, lines 55-59).
Byrd does not appear to teach an inner metal portion between the launch vehicle and the bottom surface. Mayfield teaches an inner metal portion (#44; high temperature resistance material, for example see high temperature example, column 3, lines 35-50) positioned between the bottom surface (bottom of #30/#36, Fig. 2) and the launch vehicle (#10) and fully covering the bottom surface (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Byrd to include an inner metal portion between the launch vehicle and the ceramic tile as in Mayfield. Doing so would provide positive containment for the insulation even when subjected to vibratory loading (column 3, lines 40-44).

Regarding claim 29, Byrd, as modified, teaches the aerospace system of claim 28. Byrd does not appear to teach the pins welded to the outer metal portion, however Byrd does teach the pins (#102) as integral parts of the outer shield and, modified by Riccitiello, the outer metal shield would be made of metal and therefore, could have components welded together to form the integral structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pins of Byrd to be welded to the outer metal portion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

Regarding claim 32, Byrd teaches the aerospace system 28 wherein the holes are larger than the corresponding ones of the pins such that the pins can bend and flex within the corresponding ones of the holes (see room around pins #102 in Fig. 7).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd (US 8147943) in view of Riccitiello (US 4713275) and Mayfield (US 3318064) as applied to claim 28 above, and further in view of MacConochie (US 4456208) and Corimer (US 4919366).

Regarding claim 30, Byrd teaches the aerospace system of claim 28. 
Byrd may not specifically disclose a separate edging component.  
MacConochie teaches edging positioned around a perimeter of the ceramic tile (#16, Fig. 3) and coupled to the outer metal portion (attached to #12, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Byrd with the edging of MacConochie. Doing so would provide a structure to assume aerodynamic loads during flight and reduce forces on the tile (MacConochie: column 3, lines 24-26).
It is not explicitly taught that the metal edging of MacConochie is corrugated. Corimer teaches using corrugated metal in a heat shield device (column 6, lines 20-23). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the edging to be corrugated metal to enhance buckling strength of the material (Corimer: column 6, lines 20-23).

Regarding claim 31, Byrd, as modified, teaches the aerospace system of claim 30. MacConochie further teaches wherein the edging (#16) is coupled to the outer metal portion (#12, See Fig. 5) and the inner metal portion (#18 coupled to #24/#30).


Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use                  the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard Green/Primary Examiner, Art Unit 3647